DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (claims 7-18, 21-28) in the reply filed on 07/06/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 21, 25 define “positioning an overhead hoist transport (OHT) vehicle over a first load port;
applying a first lifting force to a first carrier on the first load port; 
positioning the OHT vehicle over a second load port;
applying a second lifting force to a first carrier on the second load port; “ is indefinite as how the OHT is positioning on two load ports at the same time. It appears step O203 is essential to overcome the indefiniteness.

Claims 8-18, 22-24, 26-28 are also rejected being dependent on rejected independent claims 7, 21, 25.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 7-18, 21-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US co-pending No. 17/818370.  Although the conflicting claims are not identical, they are not patentably distinct from each other 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Regarding claims 7, 21, 25: Claims 1-2, 14 teaches all the limitations.
Regarding claims 8-18, 22-24, 26-28: Claims 3-13, 15-20 teaches all the limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7-11, 16, 18 are rejected under 35 U.S.C. 103 as being obvious over Yuasa et al (US 2020/0243363 A1 has a foreign priority date Nov. 2, 2017) 


Regarding claim 7: Yuasa teaches in Fig. 1-12 and claim 22 about a method for operating a conveying system, comprising: 
positioning an overhead hoist transport (OHT) vehicle 2 (Fig. 1-2) over a first load port (one of the supports 36 or 85 in Fig. 12); 
applying a first lifting force to a first carrier on the first load port (claim 22 teaches controlling by the controller the elevator to raise and lower the holder by a raising and lowering amount according to a distance between a stopping position of the traveler on the inclined rail at a time of transfer and the one of the supports and Fig. 12-13 teaches about vertical distances calculation and therefore the elevator would provide a lifting force); 
positioning the OHT vehicle over a second load port (one of the supports 36 or 85 in Fig. 12); and 
applying a second lifting force to a second carrier on the second load port (claim 22 teaches controlling by the controller the elevator to raise and lower the holder by a raising and lowering amount according to a distance between a stopping position of the traveler on the inclined rail at a time of transfer and the one of the supports and Fig. 12-13 teaches about vertical distances calculation and therefore the elevator would provide a lifting force) , wherein the first lifting force is different from the second lifting force (Fig. 12, depending on the vertical distances the lifting forces would be different).

Regarding claim 8: Yuasa teaches in Fig. 12 further comprising: transmitting a first data to the OHT vehicle, wherein the first data includes information of a weight of the first carrier, a number of workpieces in the first carrier, or a vertical distance between the OHT vehicle and the first carrier, wherein the first lifting force is determined based on the first data.

Regarding claim 9: Yuasa teaches in Fig. 12 further comprising: transmitting a second data to the OHT vehicle, wherein the second data includes information of a weight of the second carrier, a number of workpieces in the second carrier, or a vertical distance between the OHT vehicle and the second carrier, wherein the second lifting force is determined based on the second data.

Regarding claim 10: As explained in claim 7, Yuasa teaches wherein the first lifting force is a minimum force required to lift the first carrier calculated by a control unit of the OHT vehicle, and the second lifting force is a minimum force required to lift the second carrier calculated by the control unit. 

Regarding claim 11: As explained in claim 7, Yuasa teaches further comprising: calculating the first lifting force by a control unit of the OHT vehicle based on a first data, wherein the first data includes at least one of a weight of the first carrier, a number of workpieces in the first carrier, and a vertical distance between the OHT vehicle and the first carrier.

Regarding claims 16, 18: Yuasa teaches in [0038] further comprising: detecting whether the first carrier is lifted by the first lifting force after the application of the first lifting force.


Claims 12-15, 21-28 are rejected under 35 U.S.C. 103 as being obvious over Yuasa et al (US 2020/0243363 A1 has a foreign priority date Nov. 2, 2017) in view of Ku et al. (US PGPUB 2008/0310939 A1)

Regarding claim 12: Ku teaches in [0014] wherein a weight of the second carrier is different from a weight of the first carrier (different carrier has different numbers and therefore different total weight).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Ku’s teachings to Yuasa’s method to have different weight containers/carriers and associated lifting forces depending on the number of wafers inside the FOUP (Ku, [0014])

Regarding claims 13, 15: Yuasa in view of Ku teaches further comprising: 
providing a first downward force subjecting to the first carrier; 
sending a notification if the first downward force is greater than the first lifting force; and 
lifting the first carrier if the first downward force is equal to or less than the first lifting force (for clarification, Ku teaches different numbers of wafers inside different carriers and therefore each carrier would have different downward force associated with the total weight of the each carrier and Yuasa would have to apply equal or more upward force to lift the carrier to transport).

Regarding claim 14: As explained in claim 13, Yuasa in view of Ku teaches further comprising: stopping application of the first lifting force if the first downward force is greater than the first lifting force (for clarification, if the total downward force from the total weight of the carrier is more than the lifting force then the carrier would not move and the transportation would be stopped).

Regarding claims 21-28: As explained above for claims 7-16, Yuasa in view of Ku teaches all the limitations.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Yuasa et al (US 2020/0243363 A1 has a foreign priority date Nov. 2, 2017) in view of Hayashi et al. (WO 2014115472 A1)


Regarding claim 17: Yuasa teaches in [0038] wherein the detection is performed by a sensor disposed on the (OHT) first load port. 

Hayashi teaches in Fig. 4 about the stop position data for transfer to the load port is obtained from the linear sensor.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to place the detection sensor in different places to carry the article automatically without any collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897